IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


CRAIG D. MURPHY,                         : No. 233 WAL 2015
                                         :
                  Petitioner             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
             v.                          :
                                         :
                                         :
PENNSYLVANIA STATE POLICE,               :
                                         :
                  Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 3rd day of November, 2015, the Petition for Allowance of Appeal

is DENIED.